Title: Thomas Jefferson to Joseph Dougherty, 6 October 1818
From: Jefferson, Thomas
To: Dougherty, Joseph


          
            Dear Sir
            Monticello
Oct. 6. 18.
          
          I sincerely congratulate you on the appointment mentioned in your favor of Sep. 21. and if my testimony in your behalf has contributed to procure it, it is an additional pleasure. I am just recovering from a long indisposition, and being still unable to set up to write, but in pain, I must place here the assurance of my friendship & best wishes.
          Th: Jefferson
        